ORDER DENYING APPEAL
A Notice of Appeal having been filed on June 23, 2005 by Michael D. Longtree, Appellant, pro se, from a June 13, 2005 bench trial, finding Appellant guilty of violating Title VII, §§ 121, 230 and 310 of the Fort Peck Tribal Code of Comprehensive Justice, and the Court having reviewed the Notice, and file therein, makes the following findings:
1. The Notice of Appeal states various reasons for the appeal, most of which concern either alleged bias or prejudice of the presiding judge and witnesses.
2. The Court finds no record of Notice of Disqualification or Petition to Disqualify the presiding judge in the court file. It appears that Defendant/Appellant raises the issue post commitment.
3. This Court finds no merit in the reasons submitted for the appeal. Further, since the issues were not raised in the Tribal Court proceedings, there is nothing for this Court to review.
BASED UPON THE FOREGOING FINDINGS AND GOOD CAUSE APPEARING:
IT IS NOW, THEREFORE, THE ORDER OF THIS COURT THAT:
The Appeal is denied and dismissed.